MEMORANDUM OF DECISION.
Contrary to Gerard Tardif s contention in his appeal from the judgment of the Superi- or Court (Androscoggin County; Brodrick, J.) entered on a jury verdict finding him guilty of violation of 17-A M.R.S.A. § 255(1)(C) (Supp.1988) (unlawful sexual contact), there was no clear error in the finding of the trial court that Tardif was competent to stand trial. See State v. Hewett, 538 A.2d 268, 269 (Me.1988); State v. Perkins, 518 A.2d 715, 716 (Me.1986); State v. Knights, 482 A.2d 436, 439 (Me. 1984).
The entry is: Judgment affirmed.
All concurring.